

SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED TERM LOAN AND SECURITY AGREEMENT
THIS SECOND AMENDMENT TO SECOND AMENDED AND RESTATED TERM LOAN AND SECURITY
AGREEMENT (this “Amendment”) dated as of June 30, 2017, by and among THE
PRIVATEBANK AND TRUST COMPANY, an Illinois banking corporation (together with
its successors and assigns, “Administrative Agent”) in its capacity as
administrative agent for the Lenders (as defined below), the Lenders, the
Affiliates of Diversicare Healthcare Services, Inc. identified on the signature
pages as “Original Borrower” (individually and collectively, “Original
Borrower”), and DIVERSICARE OF SELMA, LLC, a Delaware limited liability company
(“New Opco”), and DIVERSICARE SELMA PROPERTY, LLC, a Delaware limited liability
company (“New Propco”; New Propco together with New Opco are hereinafter
referred to, individually and collectively, as “New Borrower”). New Borrower and
Original Borrower are hereinafter referred to individually and collectively
as, “Borrower”.
WHEREAS, Original Borrower, Administrative Agent, and the financial institutions
signatories thereto (the “Lenders”) are parties to that certain Second Amended
and Restated Term Loan and Security Agreement dated as of February 26, 2016 (as
the same has been, and may hereafter be, amended, restated, supplemented or
otherwise modified from time to time, the “Loan Agreement”; all capitalized
terms used but not defined herein shall have the meanings ascribed thereto in
the Loan Agreement as amended by this Amendment); and
WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Loan
Agreement as provided in and subject to the terms and conditions of this
Amendment.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto (intending to
be legally bound) hereby agree as follows:
1.Consent. Subject to the satisfaction of the conditions set forth in Section 7
below and in reliance upon the representations and warranties set forth in
Section 6 below, Administrative Agent and the Lenders hereby consent to the
disbursement of One Million Five Hundred Thousand and no/100 Dollars
($1,500,000.00) from the Acquisition Loan to Borrowers, to be used by New
Borrower to acquire that certain skilled nursing facility located at 100 Park
Place, Selma, Alabama 36701, known as “Park Place Nursing & Rehabilitation
Center” and defined herein as the Selma Acquisition.
2.    Joinder and Assumption. From and after the date hereof, New Borrower
hereby absolutely and unconditionally (i) joins as and becomes a party to the
Loan Agreement as a Borrower thereunder and to each Financing Agreement to which
Original Borrower is a party, (ii) assumes, as a joint and several obligor
thereunder, all of the obligations, liabilities and indemnities of a Borrower
under the Loan Agreement and all other Financing Agreements, (iii) covenants and
agrees to be bound by and adhere to all of the terms, covenants, waivers,
releases, agreements and conditions of or respecting a Borrower with respect to
the Loan Agreement and the other Financing Agreements and all of the
representations and warranties contained in the Loan Agreement and the other
Financing Agreements with respect to a Borrower, and (iv) collaterally assigns
and transfers to Administrative Agent (for the benefit of Lenders and itself)
and hereby grants to Administrative Agent (for the benefit of Lenders and
itself) a continuing first-priority security interest in all of New Borrower’s
now owned and existing and hereafter acquired and arising Collateral, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of all of the
Liabilities, subject to any applicable Intercreditor Agreements. New Borrower
hereby authorizes Administrative Agent to file at any time uniform commercial
code financing statements in such jurisdictions and offices as Administrative
Agent deems necessary in connection with the perfection of a security interest
in all of New Borrower’s now owned or hereafter arising or acquired Collateral,
including, without limitation, Accounts and Deposit Accounts of New Borrower,
and all proceeds and products thereof. From and after the date hereof, any
reference to the term “Borrower” in the Loan Agreement and the Financing
Agreements shall also include New Borrower.
3.    Supplementation of Certain Disclosure Schedules. In connection with the
joinder of New Borrower to the Loan Agreement, Schedule 1.1(a) (Borrowers),
Schedule 1.1(b) (Propco Borrowers), Schedule 1.1(c) (Affiliated Revolving
Borrowers), Schedule 1.1(d) (Facilities, Locations, Real Property, Operators,
Owners, Leases), Schedule 7.8 (Names), Schedule 7.12 (Organizational Chart), and
Schedule 7.33 (Capitalization) of the Loan Agreement shall be supplemented from
and after the date of this Amendment as set forth on the applicable and
respective schedules attached hereto and made a part hereof so that such
schedules shall reflect the matters intended to be shown thereon as of the date
of this Amendment.
4.    Amendments to Loan Agreement. Subject to the satisfaction of the
conditions set forth in Section 7 below and in reliance upon the representations
and warranties set forth in Section 6 below, Borrower, Administrative Agent and
Lenders hereby amend the Loan Agreement as follows:
(a)    The following definitions shall be inserted in correct alphabetical order
in Section 1.1 of the Loan Agreement:
“Second Amendment Effective Date” shall mean June 30, 2017.
“Selma Acquisition” means the sale/purchase transaction intended to be
consummated on the Second Amendment Effective Date pursuant to and in accordance
with the Selma Acquisition Documents.
“Selma Acquisition Agreement” means that certain Asset Purchase Agreement dated
as of June 8, 2017 by and among the Sellers (as defined therein) and New Opco,
as amended by the First Amendment dated as of June 19, 2017.
“Selma Acquisition Documents” means, collectively, the Selma Acquisition
Agreement, and any and all of the other material documents, instruments and
agreements executed or delivered in connection therewith, in each case as the
same may be amended or modified in conformity with Section 9.16 of this
Agreement.
(b)    Section 1.1 of the Loan Agreement shall be amended by amending and
restating the following definitions therein in their entirety to read as
follows:
“Maximum Facility” means an amount equal to $77,969,996.
“Maximum Term Loan Facility” means an amount equal to $65,469,996.
(c)    Subsection (d) of the definition of “Change of Control” in Section 1.1 of
the Loan Agreement shall be amended and restated in its entirety to read as
follows:
(d) Diversicare Holding shall at any time after the Closing Date have control
and voting power over less than all of the issued and outstanding Stock of
Diversicare Kansas, LLC, Diversicare of Glasgow, LLC, Diversicare of Fulton, LLC
and Diversicare of Selma, LLC,
(d)    The definition of “Libor Base Rate” contained in Section 1.1 of the Loan
Agreement is hereby amended by deleting the last sentence at the end of such
definition.
(e)    The definition of “Restricted Agreements” in Section 1.1 of the Loan
Agreement shall be amended to add “the Selma Acquisition Documents” immediately
following “the Clinton Acquisition Documents,” therein.
(f)    Section 2.1 of the Loan Agreement shall be amended by amending and
restating the first and second sentence therein in their entirety to read as
follows:
On the terms and subject to the conditions set forth in this Agreement, and
provided there does not then exist a Default or an Event of Default, each Lender
with a Term Loan Commitment, severally and for itself alone, agrees to make in
Dollars such Lender’s Pro Rata Share of a term loan (the “Term Loan”) (i) in one
advance to the Borrower on the Closing Date in the aggregate amount of (x) the
Maximum Term Loan Facility (as defined as of the Closing Date) minus (y) the
outstanding aggregate principal amount of the “Term Loan” (as defined in the
Original Term Loan Agreement) on the date hereof and (ii) in one advance to the
Borrower on the Second Amendment Effective Date in the aggregate amount of
$7,500,000. (w) As of the Closing Date, the outstanding aggregate principal
amount of the “Term Loan” (as defined in the Original Term Loan Agreement) is
equal to Forty-Two Million Two Hundred Twenty-Four Thousand Nine Hundred
Ninety-Nine and 82/100 Dollars ($42,224,999.82), (x) immediately after giving
effect to such advance on the Closing Date, the outstanding aggregate principal
amount of the “Term Loan” (as defined in this Agreement) is equal to
$60,000,000, (y) as of the Second Amendment Effective Date, the outstanding
aggregate principal amount of the “Term Loan” (as defined in this Agreement) is
equal to $57,969,996 and (z) immediately after giving effect to such advance on
the Second Amendment Effective Date, the outstanding aggregate principal amount
of the “Term Loan” (as defined in this Agreement) is equal to the Maximum Term
Loan Facility.
(g)    Section 2.1(b) of the Loan Agreement shall be amended by amending and
restating the amortization schedule set forth therein as follows:
Year 1:
$1,610,000 ($134,167/month)
Year 2 (on or prior to June 1, 2017):
$1,680,000 ($140,000/month)
Year 2 (on and after July 1, 2017):
$1,830,000 ($152,500/month)
Year 3:
$1,920,000 ($160,000/month)
Year 4:
$2,010,000 ($167,500/month)
Year 5:
$2,110,000 ($175,833/month)

(h)    Section 2.16 of the Loan Agreement shall be amended and restated in its
entirety to read as follows:
2.16    Closing Fee. On the Closing Date, the Borrower shall pay to the
Administrative Agent a one-time closing fee pursuant to a Fee Letter in
immediately available funds, which fee shall be nonrefundable and deemed fully
earned as of such date (“Closing Date Closing Fee”). On the Second Amendment
Effective Date, the Borrower shall pay to the Administrative Agent a one-time
closing fee pursuant to a Fee Letter in immediately available funds, which fee
shall be nonrefundable and deemed fully earned as of such date (“Second
Amendment Closing Fee”; and together with the Closing Date Closing Fee,
collectively, the “Closing Fee”).
(i)    Section 9.3 of the Loan Agreement shall be amended to add “, the Selma
Acquisition” immediately following “the Clinton Acquisition” therein.
(j)    Section 9.7 of the Loan Agreement shall be amended by adding a new
subsection (f) therein immediately following subsection (e) to read as follows:
(f)    to finance the consummation of the Selma Acquisition.
(k)    Annex A (Lenders, Pro Rata Shares/Dollar Allocations, and Notice
Information) to the Loan Agreement shall be amended and restated and replaced
with Annex A attached hereto.
5.    No Other Amendments. Borrower acknowledges and expressly agrees that this
Amendment is limited to the extent expressly set forth herein and shall not
constitute a modification or amendment of the Loan Agreement or any other
Financing Agreements or a course of dealing at variance with the terms or
conditions of the Loan Agreement or any other Financing Agreements (other than
as expressly set forth in this Amendment and the other instruments, agreements,
certificates and documents required to be executed and delivered in connection
herewith, including those identified in Sections 7(c), (d), (e), (f), (g), (p),
(q), (t), (ee), (ff), (gg), (hh) and (ii)).
6.    Representations and Warranties. In order to induce Administrative Agent
and Lenders to enter into this Amendment, Borrower hereby represents and
warrants to Administrative Agent and Lenders (which representations and
warranties shall survive the execution and delivery hereof), both before and
after giving effect to this Amendment that:
(a)    Each of the representations and warranties of each Borrower (including
Original Borrower and New Borrower) contained in the Loan Agreement and the
other Financing Agreements to which Borrower is a party are true and correct in
all material respects (without duplication of any materiality carve out already
provided therein) on and as of the date hereof, in each case as if made on and
as of such date, other than representations and warranties that expressly relate
solely to an earlier date (in which case such representations and warranties
were true and correct on and as of such earlier date); the principal place of
business and chief executive office for New Borrower is as set forth on Schedule
1.1(a) (as revised pursuant to Section 3 hereof);
(b)    Borrower has the corporate or limited liability company (as applicable)
power and authority (i) to enter into the Loan Agreement as amended by this
Amendment and (ii) to do all acts and things as are required or contemplated
hereunder to be done, observed and performed by Borrower;
(c)    This Amendment has been duly authorized, validly executed and delivered
by one or more Duly Authorized Officers of Borrower, and each of this Amendment,
the Loan Agreement as amended hereby, and each of the other Financing Agreements
to which Borrower is a party, constitutes the legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, subject to bankruptcy, insolvency or other similar laws
affecting the enforcement of creditor’s rights and remedies generally;
(d)    The execution and delivery of this Amendment and performance by Borrower
under this Amendment, the Loan Agreement and each of the other Financing
Agreements to which Borrower is a party do not and will not require the consent
or approval of any regulatory authority or governmental authority or agency
having jurisdiction over Borrower that has not already been obtained, nor be in
contravention of or in conflict with the organizational documents of Borrower,
or any provision of any statute, judgment, order, indenture, instrument,
agreement, or undertaking, to which Borrower is party or by which Borrower’s
respective assets or properties are bound; and
(e)    No Default or Event of Default will result after giving effect to this
Amendment, and no event has occurred that has had or could reasonably be
expected to have a Material Adverse Effect after giving effect to this
Amendment.
(f)    Borrower has delivered true, correct and complete copies of the
fully-signed Selma Acquisition Documents to the Administrative Agent on or prior
to the Second Amendment Effective Date. On the Second Amendment Effective Date
and concurrently with the making of the transactions completed hereunder, the
Selma Acquisition will have been consummated in accordance with the terms of the
Selma Acquisition Documents and in accordance in all material respects with all
applicable laws. As of the Second Amendment Effective Date, to the Borrower’s
knowledge, the Seller (as defined in the Selma Acquisition Documents) is not in
default or breach of or under the Selma Acquisition Documents to which Seller is
a party. All consents and approvals of, and filings and registrations with, and
all other actions by, any Governmental Authority and (except where the failure
to obtain or make the same could not reasonably be expected to have an adverse
effect on the Selma Acquisition or any portion thereof or a Material Adverse
Effect) to the best of Borrower’s knowledge each other Person required in order
to make or consummate the Selma Acquisition have been obtained, given, filed or
taken, or shall be obtained, given, filed or taken as soon as reasonably
practicable following the Second Amendment Effective Date, and are or will be in
full force and effect.
7.    Conditions Precedent to Effectiveness of this Amendment. The joinder
contained in Section 2 and the amendments contained in Sections 3 and 4 of this
Amendment shall become effective on the date hereof as long as each of the
following conditions precedent is satisfied as determined by Administrative
Agent:
(a)    all of the representations and warranties of Borrower under Section 6
hereof, which are made as of the date hereof, are true and correct;
(b)    receipt by Administrative Agent of duly executed signature pages to this
Amendment from Borrower and Lenders;
(c)    receipt by Administrative Agent of duly executed signature pages to the
modifications to promissory notes dated as of the date hereof by Borrower in
favor of each Lender;
(d)    Administrative Agent shall have received a duly executed Reaffirmation of
Second Amended and Restated Guaranty in the form attached hereto;
(e)    receipt by Administrative Agent of duly executed signature pages to the
First Amendment to and Reaffirmation of Second Amended and Restated Pledge
Agreement dated as of the date hereof, among Diversicare Holding Company, LLC,
New Opco and Administrative Agent (the “Diversicare Holding Company Pledge
Agreement Amendment”), in form and substance reasonably acceptable to
Administrative Agent;
(f)    receipt by Administrative Agent of duly executed signature pages to the
First Amendment to and Reaffirmation of Second Amended and Restated Pledge
Agreement dated as of the date hereof, among Diversicare Property Co., LLC, New
Propco and Administrative Agent (the “Diversicare Property Co. Pledge Agreement
Amendment”), in form and substance reasonably acceptable to Administrative
Agent;
(g)    receipt by Administrative Agent of a duly executed Reaffirmation of
Pledge Agreements in the form attached hereto;
(h)    receipt by Administrative Agent of copies of resolutions of the governing
body of New Borrower authorizing the execution, delivery and performance by New
Borrower of the Loan Agreement, as amended by this Amendment, and each of the
other instruments, agreements and documents entered into in connection with this
Amendment to which New Borrower is a party (including with respect to the
security interest and equity pledge provided in favor of Administrative Agent),
certified by a Duly Authorized Officer of New Borrower;
(i)    receipt by Administrative Agent of copies of resolutions of the governing
body of Original Borrower authorizing the execution, delivery and performance by
Original Borrower of this Amendment and each of the other instruments,
agreements and documents entered into in connection with this Amendment to which
Original Borrower is a party, certified by a Duly Authorized Officer of Original
Borrower;
(j)    receipt by Administrative Agent of UCC tax, lien, pending suit,
bankruptcy and judgment searches on New Borrower, each as of a recent date, the
results of which must be in form and substance acceptable to Administrative
Agent;
(k)    receipt by Administrative Agent of good standing certificates for New
Borrower from the Delaware Secretary of State and certificates of authorization
for New Borrower from the Secretary of State of the State of Alabama (as of a
recent date);
(l)    receipt by Administrative Agent of an opinion of Bass Berry & Sims, PLC,
the legal counsel to Borrower and Guarantor, in form and substance reasonably
satisfactory to Administrative Agent;
(m)    receipt by Administrative Agent of a certified copy of New Borrower’s
certificate of formation, certified by the Delaware Secretary of State (as of a
recent date);
(n)    receipt by Administrative Agent of a true, correct and complete copy of
the operating agreement of New Borrower, certified by a Duly Authorized Officer
of New Borrower;
(o)    UCC Financing Statements, as requested by Administrative Agent, naming
New Borrower as debtor and Administrative Agent as secured party with respect to
the Collateral, together with such UCC termination statements necessary to
release all Liens (other than Permitted Liens) in any of the Collateral except
Administrative Agent, and other documents as Administrative Agent deems
necessary or appropriate, shall have been filed in all jurisdictions that
Administrative Agent deems necessary or advisable;
(p)    receipt of a duly executed Second Amendment to the Blocked Account
Agreement, in form and substance reasonably acceptable to Administrative Agent;
(q)    receipt by Administrative Agent of duly executed signature pages to that
certain fee letter dated as of the date hereof, by Borrower in favor of
Administrative Agent, and receipt by Administrative Agent in immediately
available funds of all fees payable thereunder;
(r)    receipt of certificates from Borrower’s insurance carriers evidencing
Administrative Agent as additional insured with respect to New Borrower’s
general liability insurance;
(s)    receipt by Administrative Agent of a true, correct and complete copy of
the Management Agreement between New Opco and Manager available as of the date
hereof, certified by a Duly Authorized Officer of New Borrower;
(t)    receipt by Administrative Agent of duly executed signature pages to the
First Amendment to Amended and Restated Assignment and Subordination of
Management Agreements dated as of the date hereof, among Manager, New Opco and
Administrative Agent, in form and substance reasonably acceptable to
Administrative Agent;
(u)    receipt by Administrative Agent of a true, correct and complete copy of
the Lease for the Property between New Opco and New Propco available as of the
date hereof, and certified by a Duly Authorized Officer of New Borrower;
(v)    receipt by Administrative Agent of a true, correct and complete copy of
the fully executed Selma Acquisition Documents, together with all applicable
amendments thereto;
(w)    the closing of the transaction contemplated by the Selma Acquisition
Documents (including all material conditions precedent thereto, including,
without limitation, the obtaining of any and all consents and approvals) shall
occur in accordance with its terms concurrently with the transactions
contemplated by this Amendment;
(x)    receipt by Administrative Agent of a duly signed and completed perfection
certificate with respect to New Borrower;
(y)    UCC Financing Statement naming Diversicare Holding Company, LLC as debtor
and Administrative Agent as secured party with respect to the equity of New Opco
pledged pursuant to the Diversicare Holding Company Pledge Agreement Amendment
shall have been filed in all jurisdictions that Administrative Agent deems
necessary or advisable (including the Delaware Secretary of State);
(z)    UCC Financing Statement naming Diversicare Property Co., LLC as debtor
and Administrative Agent as secured party with respect to the equity of New
Propco pledged pursuant to the Diversicare Property Co. Pledge Agreement
Amendment shall have been filed in all jurisdictions that Administrative Agent
deems necessary or advisable (including the Delaware Secretary of State);
(aa)    receipt by Administrative Agent of copies of resolutions of the
governing body of Diversicare Holding Company, LLC authorizing the execution,
delivery and performance by Diversicare Holding Company, LLC of the Diversicare
Holding Company Pledge Agreement Amendment, certified by a Duly Authorized
Officer of Diversicare Holding Company, LLC;
(bb)    receipt by Administrative Agent of copies of resolutions of the
governing body of Diversicare Property Co., LLC authorizing the execution,
delivery and performance by Diversicare Property Co., LLC of the Diversicare
Property Co. Pledge Agreement Amendment, certified by a Duly Authorized Officer
of Diversicare Property Co., LLC;
(cc)    receipt by Administrative Agent of copies of resolutions of the
governing body of Guarantor authorizing the execution, delivery and performance
by Guarantor of the Guaranty Reaffirmation, certified by a Duly Authorized
Officer of Guarantor;
(dd)    receipt by Administrative Agent of copies of the supplemented Schedule
1.1(a) (Borrowers), Schedule 1.1(b) (Propco Borrowers), Schedule 1.1(c)
(Affiliated Revolving Borrowers), Schedule 1.1(d) (Facilities, Locations, Real
Property, Operators, Owners, Leases), Schedule 7.8 (Names), Schedule 7.12
(Organizational Chart), and Schedule 7.33 (Capitalization) of the Loan
Agreement;
(ee)    receipt by Administrative Agent of duly executed amendments to the
Mortgages of each Original Borrower, as applicable;
(ff)    receipt by Administrative Agent of duly executed Mortgage by New Propco;
(gg)    receipt by Administrative Agent of duly executed amendments to those
Assignments of Rents and Leases by each Original Borrower, as applicable;
(hh)    receipt by Administrative Agent of a duly executed Assignment of Rents
and Leases by New Propco;
(ii)    receipt by Administrative Agent of a duly executed Second Amendment and
Joinder to Environmental Indemnity Agreement by New Borrower;
(jj)    receipt by Administrative Agent of tract searches for the Property of
each Original Borrower, the form and results of which shall be satisfactory to
the Administrative Agent in its sole and absolute determination;
(kk)    receipt by Administrative Agent of a title insurance policy in the form
of ALTA Form Mortgagee Title Insurance Policy which shall be issued by an
insurer (reasonably acceptable to the Administrative Agent) in favor of the
Administrative Agent for the Property of New Propco. Each title insurance policy
shall contain such endorsements as deemed appropriate by the Administrative
Agent that are available in the applicable state. Copies of all documents of
record concerning the Property of New Propco as identified on the commitment for
the ALTA Policy referred to above;
(ll)    receipt by Administrative Agent of a Phase I environmental report of the
Property of New Propco addressed to Administrative Agent prepared by an
environmental audit firm reasonably acceptable to the Administrative Agent, the
form and results of which shall be satisfactory to the Administrative Agent in
its sole and absolute determination;
(mm)    receipt by Administrative Agent of an ALTA plat of survey which shall be
prepared on the Property of New Propco;
(nn)    receipt by Administrative Agent of a flood insurance policy, if
applicable, concerning the Property of New Propco, reasonably satisfactory to
the Administrative Agent, if required by the Flood Disaster Protection Act of
1973;
(oo)    receipt by Administrative Agent of an Appraisal prepared by an
independent appraiser of the Property of New Propco engaged by Administrative
Agent, which appraisal shall satisfy the requirements of the FIRREA, if
applicable, and shall evidence compliance with the supervisory loan-to-value
limits set forth in the Federal Deposit Insurance Corporation Improvement Act of
1991 (including a combined loan-to-value ratio on a “stabilized value” not to
exceed 75%). Such appraisal (and the results thereof) shall be satisfactory to
the Administrative Agent in its sole and absolute determination;
(pp)    receipt by Administrative Agent of a Property Condition Report for the
parcel of Property related to New Propco, the form, substance and results of
which shall be satisfactory to the Administrative Agent in its sole and absolute
determination; and
(qq)    receipt by Administrative Agent of such other certificates, schedules,
exhibits, documents, opinions, affidavits, instruments, reaffirmations,
amendments, or consents Administrative Agent may reasonably require, if any.
1.    Reaffirmation; References to Loan Agreement; Additional Agreements and
Covenants; Etc.
(a)    Borrower acknowledges and agrees that all of Borrower’s obligations and
Liabilities under the Loan Agreement and the other Financing Agreements, as
amended hereby, are and shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment. The first
priority perfected security interests and Liens and rights in the Collateral
securing payment of the Liabilities are hereby ratified and confirmed by
Borrower in all respects.
(b)    Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement, as amended by this
Amendment.
(c)    The failure by Administrative Agent, at any time or times hereafter, to
require strict performance by any Borrower of any provision or term of the Loan
Agreement, this Amendment or any of the Financing Agreements shall not waive,
affect or diminish any right of Administrative Agent hereafter to demand strict
compliance and performance herewith or therewith. Any suspension or waiver by
Administrative Agent of a breach of this Amendment or any Event of Default under
or pursuant to the Loan Agreement shall not, except as expressly set forth in a
writing signed by Administrative Agent, suspend, waive or affect any other
breach of this Amendment or any Event of Default under or pursuant to the Loan
Agreement, whether the same is prior or subsequent thereto and whether of the
same or of a different kind or character. None of the undertakings, agreements,
warranties, covenants and representations of any Borrower contained in this
Amendment, shall be deemed to have been suspended or waived by Administrative
Agent unless such suspension or waiver is (i) in writing and signed by
Administrative Agent (and, if applicable, the Required Lenders) and (ii)
delivered to Borrower by Administrative Agent or its counsel.
(d)    In no event shall Administrative Agent’s execution and delivery of this
Amendment establish a course of dealing among Administrative Agent, any
Borrower, pledgor or Guarantor or any other obligor, or in any other way
obligate Administrative Agent to hereafter provide any amendments or
modifications or, if at any time applicable, consents or waivers with respect to
the Loan Agreement or any other Financing Agreement. The terms and provisions of
this Amendment shall be limited precisely as written and shall not be deemed (x)
to be a consent to any amendment or modification of any other term or condition
of the Loan Agreement or of any of the Financing Agreements (except as expressly
provided herein or in any of the other instruments, agreements, certificates and
documents required to be executed and delivered in connection herewith,
including those identified in Sections 7(c), (d), (e), (f), (g), (p), (q), (t),
(ee), (ff), (gg), (hh) and (ii); or (y) to prejudice any right or remedy which
Administrative Agent may now have under or in connection with the Loan Agreement
or any of the other Financing Agreements. In the event an ambiguity or question
of intent or interpretation arises, this Amendment shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Amendment.
(e)    Except as expressly provided herein (or in any of the other instruments,
agreements, certificates and documents required to be executed and delivered in
connection herewith, including those identified in Sections 7(c), (d), (e), (f),
(g), (p), (q), (t), (ee), (ff), (gg), (hh) and (ii), the Loan Agreement and all
of the other Financing Agreements shall remain unaltered, and the Loan Agreement
and all of the other Financing Agreements shall remain in full force and effect
and are hereby ratified and confirmed in all respects.
2.    Release.
(a)    In consideration of, among other things, the consent and amendments
provided for herein, and for other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, Borrower and Guarantor (on behalf
of themselves and their respective subsidiaries, Affiliates, successors and
assigns), and, to the extent permitted by applicable law and the same is claimed
by right of, through or under the above, for their past, present and future
employees, directors, members, managers, partners, agents, representatives,
officers, directors, and equity holders (all collectively, with Borrower and
Guarantor, the “Releasing Parties”), do hereby unconditionally, irrevocably,
fully, and forever remise, satisfy, acquit, release and discharge Administrative
Agent and Lenders and each of Administrative Agent’s and Lender’s past, present
and future officers, directors, agents, employees, attorneys, parent,
shareholders, successors, assigns, subsidiaries and Affiliates and all other
persons and entities to whom Administrative Agent or Lenders would be liable if
such persons or entities were found in any way to be liable to any of the
Releasing Parties (collectively, the “Lender Parties”), of and from any and all
manner of action and actions, cause and causes of action, claims, cross-claims,
charges, demands, counterclaims, suits, proceedings, disputes, debts, dues, sums
of money, accounts, bonds, covenants, contracts, controversies, damages,
judgments, liabilities, damages, costs, expenses, executions, liens, claims of
liens, claims of costs, penalties, attorneys’ fees, or any other compensation,
recovery or relief on account of any liability, obligation, demand, proceedings
or cause of action of whatever nature, whether in law, equity or otherwise
(including, without limitation, those arising under 11 U.S.C. §§ 541-550 and
interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses, and incidental, consequential and punitive
damages payable to third parties), whether known or unknown, fixed or
contingent, joint and/or several, secured or unsecured, due or not due, primary
or secondary, liquidated or unliquidated, contractual or tortious, direct,
indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may have
heretofore accrued against any or all of Lender Parties, whether held in a
personal or representative capacity, that the Releasing Parties (or any of them)
have or may have against the Lender Parties or any of them (whether directly or
indirectly) and which are based on any act, fact, event, action or omission or
any other matter, condition, cause or thing occurring at or from any time prior
to and including the date hereof in any way, directly or indirectly arising out
of, connected with or relating to this Amendment, the Loan Agreement or any
other Financing Agreement and the transactions contemplated hereby and thereby,
the Collateral or the Liabilities, and all other agreements, certificates,
instruments and other documents and statements (whether written or oral) related
to any of the foregoing, other than any applicable good faith claim as to which
a final determination is made in a judicial proceeding (in which Administrative
Agent and any of the Released Parties have had an opportunity to be heard) which
determination includes a specific finding that Administrative Agent acted in a
grossly negligent manner or with actual willful misconduct or illegal activity.
Borrower and Guarantor each acknowledges that Administrative Agent and Lenders
are specifically relying upon the representations, warranties and agreements
contained herein and that such representations, warranties and agreements
constitute a material inducement to Administrative Agent and Lenders in entering
into this Amendment.
(b)    Borrower and Guarantor each understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.
(c)    To the furthest extent permitted by law, Borrower and Guarantor each
hereby knowingly, voluntarily, intentionally and expressly waives and
relinquishes any and all rights and benefits that it respectively may have as
against Lender Parties under any law, rule or regulation of any jurisdiction
that would or could have the effect of limiting the extent to which a general
release extends to claims which a Lender Party or Releasing Party does not know
or suspect to exist as of the date hereof. Borrower and Guarantor each hereby
acknowledges that the waiver set forth in the prior sentence was separately
bargained for and that such waiver is an essential term and condition of this
Amendment (and without which the joinder in Section 2 and the amendments in
Sections 3 and 4 hereof would not have been agreed to by Administrative Agent
and Lenders).
3.    Costs and Expenses. Without limiting the obligation of Borrower to
reimburse Administrative Agent for all costs, fees, disbursements and expenses
incurred by Administrative Agent as specified in the Loan Agreement, Borrower
agrees to and shall pay on demand all reasonable costs, fees, disbursements and
expenses of Administrative Agent in connection with the preparation,
negotiation, revision, execution and delivery of this Amendment and the other
agreements, amendments, modifications, reaffirmations, instruments and documents
contemplated hereby, including, without limitation, reasonable attorneys’ fees
and out-of-pocket expenses. All obligations provided herein shall survive any
termination of this Amendment and the Loan Agreement as amended hereby.
4.    Financing Agreement. This Amendment shall constitute a Financing
Agreement.
5.    Titles. Titles and section headings herein shall be without substantive
meaning and are provided solely for the convenience of the parties.
6.    Severability; Etc. Whenever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Amendment. The parties
hereto have participated jointly in the negotiation and drafting of this
Amendment. In the event an ambiguity or question of intent or interpretation
arises, this Amendment shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Amendment.
7.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, no Borrower may assign any of its respective rights or
obligations under this Amendment without the prior written consent of
Administrative Agent.
8.    Further Assurances. Borrower shall, at its own cost and expense, cause to
be promptly and duly taken, executed, acknowledged and delivered all such
further acts, certificates, instruments, reaffirmations, amendments, documents
and assurances as may from time to time be necessary or as Administrative Agent
may from time to time reasonably request in order to more fully carry out the
intent and purposes of this Amendment or any of the other instruments,
agreements, certificates and documents required to be executed and delivered in
connection herewith, including those identified in Sections 7(c), (d), (e), (f),
(g), (p), (q), (t), (ee), (ff), (gg), (hh) and (ii).
9.    Counterparts; Faxes. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. A signature
hereto sent or delivered by facsimile or other electronic transmission shall be
as legally binding and enforceable as a signed original for all purposes.
10.    Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois, without
regard to conflict of law principles that would require the application of any
other laws.
[Signature Pages Follow]



IN WITNESS WHEREOF, the parties hereto have duly executed this Second Amendment
to Second Amended and Restated Term Loan and Security Agreement as of the day
and year first above written.
BORROWER:
ORIGINAL BORROWER:
DIVERSICARE AFTON OAKS, LLC
DIVERSICARE BRIARCLIFF, LLC
DIVERSICARE CHISOLM, LLC
DIVERSICARE HARTFORD, LLC
DIVERSICARE WINDSOR HOUSE, LLC
DIVERSICARE HILLCREST, LLC
DIVERSICARE LAMPASAS, LLC
DIVERSICARE YORKTOWN, LLC
DIVERSICARE CLINTON, LLC
 
BY:
Diversicare Leasing Corp., its sole member
 
By:
/s/ James R. McKnight, Jr.
 
Name: James R. McKnight, Jr.
 
Its: Executive Vice President &
Chief Financial Officer
DIVERSICARE OF CHANUTE, LLC
DIVERSICARE OF COUNCIL GROVE, LLC
DIVERSICARE OF HAYSVILLE, LLC
DIVERSICARE OF SEDGWICK, LLC
DIVERSICARE OF HUTCHINSON, LLC
DIVERSICARE OF LARNED, LLC
BY:


Diversicare Kansas, LLC,
its sole member


 
By:
/s/ James R. McKnight, Jr.
 
Name: James R. McKnight, Jr.
 
Its: Executive Vice President &  
Chief Financial Officer







DIVERSICARE PROPERTY CO., LLC
 
 
 
By:
/s/ James R. McKnight, Jr.
 
Name: James R. McKnight, Jr.
 
Its: Executive Vice President &
Chief Financial Officer



DIVERSICARE AFTON OAKS PROPERTY, LLC
DIVERSICARE BRIARCLIFF PROPERTY, LLC
DIVERSICARE CHANUTE PROPERTY, LLC
DIVERSICARE CHISOLM PROPERTY, LLC
DIVERSICARE COUNCIL GROVE PROPERTY, LLC
DIVERSICARE HAYSVILLE PROPERTY, LLC
DIVERSICARE HARTFORD PROPERTY, LLC
DIVERSICARE HILLCREST PROPERTY, LLC
DIVERSICARE LAMPASAS PROPERTY, LLC
DIVERSICARE LARNED PROPERTY, LLC
DIVERSICARE SEDGWICK PROPERTY, LLC
DIVERSICARE WINDSOR HOUSE PROPERTY, LLC
DIVERSICARE YORKTOWN PROPERTY, LLC
DIVERSICARE GLASGOW PROPERTY, LLC
DIVERSICARE HUTCHINSON PROPERTY, LLC
DIVERSICARE CLINTON PROPERTY, LLC
DIVERSICARE FULTON PROPERTY, LLC
BY:
Diversicare Property Co., LLC, its sole member
 
By:
/s/ James R. McKnight, Jr.
 
Name: James R. McKnight, Jr.
 
Its: Executive Vice President &
Chief Financial Officer





DIVERSICARE OF GLASGOW, LLC
DIVERSICARE OF FULTON, LLC
BY:
Diversicare Holding Company, LLC, its sole member
 
By:
/s/ James R. McKnight, Jr.
 
Name: James R. McKnight, Jr.
 
Its: Executive Vice President &
Chief Financial Officer








NEW BORROWER:


DIVERSICARE OF SELMA, LLC


By:
DIVERSICARE HOLDING COMPANY, LLC, its sole member





By:_ /s/ James R. McKnight, Jr._______________    
Name: James R. McKnight, Jr.
Its:
Executive Vice President & Chief

Financial Officer




DIVERSICARE SELMA PROPERTY, LLC


By:
DIVERSICARE PROPERTY CO., LLC, its sole member





By:_ /s/ James R. McKnight, Jr._______________    
Name: James R. McKnight, Jr.
Its:
Executive Vice President & Chief

Financial Officer













Acknowledged and Agreed:
DIVERSICARE HEALTHCARE SERVICES, INC.
/s/ Kelly J. Gill
 
Name:
Kelly J. Gill
 
Its:
President and Chief Executive Officer
 



ADMINISTRATIVE AGENT:


THE PRIVATEBANK AND TRUST COMPANY, in its capacity as administrative agent


By:_/s/ Adam D. Panos______________________
Name: Adam D. Panos
Its: Managing Director


LENDER:


THE PRIVATEBANK AND TRUST COMPANY


By:_/s/ Adam D. Panos_____________________
Name: Adam D. Panos
Its: Managing Director


LENDER:


BANKERS TRUST COMPANY


By:_/s/ Jon M. Doll______________________
Name: Jon M. Doll
Its: Vice President




LENDER:


BOKF, NA D/B/A BANK OF OKLAHOMA


By:_/s/ Ky Chaffin________________________
Name: Ky Chaffin
Its: Senior Vice President





LENDER:


CIT BANK, N.A.




By:_/s/ Edward Shuster____________________
Name: Edward Shuster
Its: Director







LENDER:
OPUS BANK,  
a California commercial bank
By:
/s/ Randy Boba
 
Name: Randy Boba
 
Its: SVP, Healthcare Banking





LENDER:
FRANKLIN SYNERGY BANK
By:
/s/ Lisa Fletcher
 
Name: Lisa Fletcher
 
Its: Senior Vice President
 
 




REAFFIRMATION OF SECOND AMENDED AND RESTATED GUARANTY


Dated as of June 30, 2017
The undersigned (“Guarantor”) hereby (i) confirms and agrees with The
PrivateBank and Trust Company, an Illinois banking corporation in its capacity
as administrative agent (together with its successors and assigns,
“Administrative Agent”) that Guarantor’s Second Amended and Restated Guaranty
dated as of February 26, 2016 made in favor of Administrative Agent (as amended
or modified, “Guaranty”), remains in full force and effect and is hereby
ratified and confirmed in all respects, including with regard to the Second
Amended and Restated Term Loan and Security Agreement dated as of February 26,
2016, as amended prior to the date hereof and as further amended by the
foregoing Second Amendment to Second Amended and Restated Term Loan and Security
Agreement (“Amendment”), and each reference to the term “Borrower” in the
Guaranty shall also include New Borrower (as defined in the Amendment) and each
reference to the “Loan Agreement” shall refer to the Loan Agreement as amended
by the Amendment; (ii) represents and warrants to Administrative Agent, which
representations and warranties shall survive the execution and delivery hereof,
that Guarantor’s representations and warranties contained in the Guaranty are
true and correct as of the date hereof, with the same effect as though made on
the date hereof, except to the extent that such representations expressly
related solely to an earlier date, in which case such representations were true
and correct on and as of such earlier date (and except for the representations
in Section 10(b) thereof which were true and correct on and as of the date when
made); (iii) agrees and acknowledges that such ratification and confirmation is
not a condition to the continued effectiveness of the Amendment or the Guaranty;
and (iv) agrees that neither such ratification and confirmation, nor
Administrative Agent’s solicitation of such ratification and confirmation,
constitutes a course of dealing giving rise to any obligation or condition
requiring a similar or any other ratification or confirmation from the
undersigned with respect to subsequent amendments or modifications, if any, to
the Loan Agreement, as amended by the Amendment or any other Financing Agreement
(as defined in the Loan Agreement, as amended by the Amendment). The execution,
delivery and effectiveness of this instrument shall not operate as a waiver of
any right, power or remedy of Administrative Agent under or pursuant to the
Guaranty. Guarantor acknowledges and agrees that Guarantor has received and
reviewed a fully-executed copy of the Amendment (and any other instrument,
document or agreement executed or delivered in connection therewith) and
understands the contents thereof. A signature hereto sent or delivered by
facsimile or other electronic transmission shall be as legally binding and
enforceable as a signed original for all purposes. This instrument shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Illinois, without regard to conflict of law principles that would
require the application of any other laws.
[Signature Page Follows]



IN WITNESS WHEREOF, the undersigned has duly executed this Reaffirmation of
Second Amended and Restated Guaranty on and as of the date above.




DIVERSICARE HEALTHCARE SERVICES, INC. (F/K/A ADVOCAT INC.)


By:    /s/ Kelly J. Gill            
Name:    Kelly J. Gill
Its:    President and Chief Executive Officer    





REAFFIRMATION OF PLEDGE AGREEMENTS


Dated as of June 30, 2017
For good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the undersigned, respectively and as applicable hereby (a)
confirms and agrees with The PrivateBank and Trust Company, an Illinois banking
corporation in its capacity as administrative agent (together with its
successors and assigns, “Administrative Agent”), that (i) Second Amended and
Restated Pledge Agreement by and between Diversicare Management Services Co. and
Administrative Agent dated as of February 26, 2016, (ii) Second Amended and
Restated Pledge Agreement by and between Advocat Finance, Inc. and
Administrative Agent dated as of February 26, 2016, (iii) Second Amended and
Restated Pledge Agreement by and between Diversicare Leasing Corp. and
Administrative Agent dated as of February 26, 2016, (iv) Second Amended and
Restated Pledge Agreement by and between Senior Care Florida Leasing Corp. and
Administrative Agent dated as of February 26, 2016, (v) Amended and Restated
Pledge Agreement by and between Diversicare Leasing Company II, LLC and
Administrative Agent dated as of February 26, 2016, (vi) Amended and Restated
Pledge Agreement by and between Diversicare Kansas, LLC and Administrative Agent
dated as of February 26, 2016, (vii) Second Amended and Restated Pledge
Agreement by and between Diversicare Healthcare Services, Inc. (f/k/a Advocat
Inc.) and Administrative Agent dated as of February 26, 2016 and (viii) Pledge
Agreement by and between Diversicare Leasing Company III, LLC and Administrative
Agent dated as of October 1, 2016 and effective as of October 3, 2016 (the
foregoing, as the same may be amended, restated, supplemented or otherwise
modified from time to time, individually, “Pledge Agreement” and, collectively,
“Pledge Agreements”), each remains in full force and effect and is hereby
ratified and confirmed in all respects, including with regard to the Second
Amended and Restated Term Loan and Security Agreement dated as of February 26,
2016 by and among those certain affiliates of Diversicare Healthcare Services,
Inc. that are signatories thereto as borrowers, Administrative Agent and the
Lenders, as the same has been amended prior to the date hereof and as amended by
the foregoing Second Amendment to Third Amended and Restated Term Loan and
Security Agreement dated of even date herewith (“Amendment”), and each reference
to the term “Borrower” in each Pledge Agreement shall also include New Borrower
(as defined in the Amendment) and each reference to the “Loan Agreement” shall
refer to the Loan Agreement as amended by the Amendment, and all of the
undersigned’s respective liabilities and obligations under and pursuant to the
respective Pledge Agreement, as modified by the Amendment (if and as
applicable), are and shall be valid and enforceable and shall not be impaired or
limited in any way by the execution, delivery or effectiveness of the Amendment;
(b) acknowledges and agrees that each Pledge Agreement is hereby amended to
include Diversicare of Selma, LLC, a Delaware limited liability company, and
Diversicare Selma Property, LLC, a Delaware limited liability company, as an
additional “Borrower” thereunder for all purposes; (c) represents and warrants
to Administrative Agent and Lenders, which representations and warranties shall
survive the execution and delivery hereof, that each of the undersigned’s
representations and warranties contained in the Pledge Agreement are true and
correct as of the date hereof, with the same effect as though made on the date
hereof, except to the extent that such representations expressly related solely
to an earlier date, in which case such representations were true and correct on
and as of such earlier date, each of the undersigned has the full right,
authority and power to enter into this Reaffirmation and this Reaffirmation
constitutes the legal, valid and binding obligation of each of the undersigned,
enforceable against each of the undersigned in accordance with its terms,
subject to the effect of any applicable bankruptcy, insolvency, reorganization
or similar law affecting creditor’s rights generally and general principles of
equity; (d) agrees and acknowledges that such ratification and confirmation is
not a condition to the continued effectiveness of the Amendment or the Pledge
Agreement; and (e) agrees that neither such ratification and confirmation, nor
the solicitation of such ratification and confirmation by Administrative Agent
and Lenders, constitutes a course of dealing giving rise to any obligation or
condition requiring a similar or any other ratification or confirmation from the
undersigned with respect to subsequent amendments or modifications, if any, to
the Loan Agreement, as amended by the Amendment or any other Financing Agreement
(as defined in the Loan Agreement). The execution, delivery and effectiveness of
this instrument shall not operate as a waiver of any right, power or remedy of
Administrative Agent or Lenders under the Pledge Agreements. Each of the
undersigned acknowledges and agrees that it has received and reviewed a
fully-executed copy of the Amendment and understands the contents thereof. A
signature hereto sent or delivered by facsimile or other electronic transmission
shall be as legally binding and enforceable as a signed original for all
purposes. Illinois law shall govern the construction, interpretation and
enforcement of this instrument.
[Signature Pages Follows]



IN WITNESS WHEREOF, each of the undersigned has duly executed this Reaffirmation
of Pledge Agreements on and as of the date above.
DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation




By: _/s/ James R. McKnight, Jr. __________
James R. McKnight, Jr., Executive Vice President & Chief Financial Officer




ADVOCAT FINANCE INC., a Delaware corporation




By: _/s/ James R. McKnight, Jr.__________
James R. McKnight, Jr., Executive Vice President & Chief Financial Officer




DIVERSICARE LEASING CORP.,
a Tennessee corporation




By: _/s/ James R. McKnight, Jr.__________
James R. McKnight, Jr., Executive Vice President & Chief Financial Officer






SENIOR CARE FLORIDA LEASING, LLC, a Delaware limited liability company


By: Diversicare Leasing Corp., its sole member




By:_ /s/ James R. McKnight, Jr.__________
James R. McKnight, Jr.,
Executive Vice President & Chief Financial Officer






DIVERSICARE LEASING COMPANY II, LLC, a Delaware limited liability company




By:_ /s/ James R. McKnight, Jr.____________
James R. McKnight, Jr., Executive Vice President & Chief Financial Officer






DIVERSICARE KANSAS, LLC, a Delaware limited liability company

By:    DIVERSICARE HOLDING COMPANY, LLC, its sole member


By:_ /s/ James R. McKnight, Jr.___________
James R. McKnight, Jr., Executive Vice President & Chief Financial Officer




DIVERSICARE LEASING COMPANY III, LLC,
a Delaware limited liability company




By:_ /s/ James R. McKnight, Jr.___________
James R. McKnight, Jr., Executive Vice President & Chief Financial Officer




DIVERSICARE HEALTHCARE SERVICES, INC., a Delaware limited liability company


By:_/s/ Kelly J. Gill_____________________
Kelly J. Gill, President & Chief Executive Officer

SUPPLEMENTAL SCHEDULE 1.1(a)
to Second Amended and Restated Term Loan and Security Agreement
(Second Amendment)


BORROWERS


Name
State of Formation
Principal Place of Business and
Chief Executive Office
Organizational Number
Diversicare of Selma, LLC
Delaware
1621 Galleria Boulevard
Brentwood, TN 37027
6323833
Diversicare Selma Property, LLC
Delaware
1621 Galleria Boulevard
Brentwood, TN 37027
6323836






SUPPLEMENTAL SCHEDULE 1.1(b)
to Second Amended and Restated Term Loan and Security Agreement
(Second Amendment)


PROPCO BORROWERS


Name
State of Formation
Principal Place of Business and
Chief Executive Office
Organizational Number
Diversicare Selma Property, LLC
Delaware
1621 Galleria Boulevard
Brentwood, TN 37027
6323836








SUPPLEMENTAL SCHEDULE 1.1(c)
to Second Amended and Restated Term Loan and Security Agreement
(Second Amendment)


AFFILIATED REVOLVING BORROWERS


Name
State of Formation
Principal Place of Business and
Chief Executive Office
Organizational Number
Diversicare of Selma, LLC
Delaware
1621 Galleria Boulevard
Brentwood, TN 37027
6323833
Diversicare Selma Property, LLC
Delaware
1621 Galleria Boulevard
Brentwood, TN 37027
6323836




SUPPLEMENTAL SCHEDULE 1.1(d)
to Second Amended and Restated Term Loan and Security Agreement
(Second Amendment)


FACILITIES; LOCATIONS; REAL PROPERTY; OPERATORS; OWNERS; LEASES




Facility Name
Real Property/ Location Address
Owner / Lessor
Operator / Lessee
Lease Expiration Date and Options to Extend
Park Place
100 Park Place
Selma, AL 36701
Diversicare Selma Property, LLC
Diversicare of Selma, LLC
June 30, 2027; two 5-year renewals




SUPPLEMENTAL SCHEDULE 7.8
to Second Amended and Restated Term Loan and Security Agreement
(Second Amendment)


OTHER NAMES




Diversicare of Selma, LLC does business in the State of Alabama as “Park Place.”



SUPPLEMENTAL SCHEDULE 7.12
to Second Amended and Restated Term Loan and Security Agreement
(Second Amendment)


ORGANIZATIONAL CHART


See attached.





SUPPLEMENTAL SCHEDULE 7.33
to Second Amended and Restated Term Loan and Security Agreement
(Second Amendment)


CAPITALIZATION


Borrower
Number of Authorized Stock/LLC Interests
Holder of Equity Securities
Ownership Percentage
Diversicare of Selma, LLC
N/A
Diversicare Holding Company, LLC
100%
Diversicare Selma Property, LLC
N/A
Diversicare Property Co., LLC
100%




ANNEX A
LENDERS, PRO RATA SHARES/DOLLAR ALLOCATIONS, AND NOTICE INFORMATION
Lender
Contact Information
Pro Rata Shares
The PrivateBank and
Trust Company
120 South LaSalle Street
Chicago, IL 60603
Attn.: Adam D. Panos
Managing Director
Tel.: (312) 564-1278
Fax: (312) 683-0446
Dollar Allocations:
Term Loan Commitment: $22,914,498.60
Acquisition Loan Commitment: $4,375,000.00
Term Loan Commitment: 35.000000000%
Acquisition Loan Commitment: 35.000000000%
CIT Bank, N.A.
11 West 42nd Street
New York, NY 10036
Attn.: Ed Shuster, Director
Tel.: (212) 771-9303


Dollar Allocations:
Term Loan Commitment: $13,093.999.20
Acquisition Loan Commitment: $2,500,000
Term Loan Commitment: 20.000000000%
Acquisition Loan Commitment: 20.000000000%
Bankers Trust Company
453 7th Street
Des Moines, IA 50304-0897
Attn.: Jon M. Doll
Vice President
Tel.: (515) 245-2837
Fax: (515) 245-5216
Dollar Allocations:
Term Loan Commitment: $9,820,499.40
Acquisition Loan Commitment: $1,875,000
Term Loan Commitment: 15.000000000%
Acquisition Loan Commitment: 15.000000000%



BOKF, NA d/b/a Bank of Oklahoma
One Williams Center, Suite 8NE
Tulsa, OK 74172
Attn.: Ky Chaffin
Senior Vice President
Tel.: (918) 588-6866
Fax: (918) 280-3368


Dollar Allocations:
Term Loan Commitment: $6,546,996.60
Acquisition Loan Commitment: $1,250,000
Term Loan Commitment: 10.000000000%
Acquisition Loan Commitment: 10.000000000%
Opus Bank
19900 MacArthur Blvd.
12th Floor
Irvine, CA 92612
Attn.: Randy Boba,
SVP, Healthcare Banking
Tel.: (949) 251-8123
Fax: (949) 250-9988


Dollar Allocations:
Term Loan Commitment: $6,546,996.60
Acquisition Loan Commitment: $1,250,000
Term Loan Commitment: 10.000000000%
Acquisition Loan Commitment: 10.000000000%
Franklin Synergy Bank
722 Columbia Ave.
Franklin, TN 37064
Attn.: Lisa Fletcher, Senior Vice President
Tel.: (615) 564-6374
Fax: (615) 564-7375


Dollar Allocations:
Term Loan Commitment: $6,546,996.60
Acquisition Loan Commitment: $1,250,000
Term Loan Commitment: 10.000000000%
Acquisition Loan Commitment: 10.000000000%





DM3\4647768.4